 
 
I 
111th CONGRESS
2d Session
H. R. 4947 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Latham (for himself and Mr. Boren) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to eliminate the per-fiscal year calculation of days of certain active duty or active service used to reduce the minimum age at which a member of a reserve component of the uniformed services may retire for non-regular service. 
 
 
1.Short titleThis Act may be cited as the Reserve Retirement Deployment Credit Correction Act. 
2.Elimination of per-fiscal year calculation of days of certain active duty or active service to reduce eligibility age for retirement for non-regular service 
(a)Effect of 90-day periods of serviceSection 12731(f)(2)(A) of title 10, United States Code, is amended by striking below 60 years of age by three months for each aggregate of 90 days on which such person so performs in any fiscal year after such date, subject to subparagraph (C) and inserting , subject to subparagraph (C), below 60 years of age by three months for each aggregate of 90 days on which such person serves on such active duty or performs such active service after such date. 
(b)Retroactive effective dateThe amendment made by subsection (a) shall take effect as of January 28, 2008, and as if included in the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) as enacted.  
 
